Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered February 2, 2004, denying the motion by defendants United Rehabilitation, Zuckerman and Tiretta for summary judgment dismissing the complaint, modified, on the law, to grant the motion and dismiss the complaint as against Zuckerman and Tiretta, and otherwise affirmed, without costs. The Clerk is directed to enter judgment accordingly.
Sufficient facts presented in opposition established a question of fact as to whether the movants had constructive notice that a child under age seven resided in the apartment (see Juarez v Wavecrest Mgt. Team, 88 NY2d 628 [1996]). However, the motion court improperly held that liability may be imposed on defendant Zuckerman, who, while the president and sole shareholder of the corporate owner of the building, was acting in his *285capacity as agent for the corporate owner (see Mendez v City of New York, 259 AD2d 441 [1999]). As defendant Tiretta was merely a titular “managing agent” who never had complete control of the building or any duties related to remedying the hazardous condition, he may not be held individually liable for actions taken in a corporate capacity (id.). Concur—Sullivan, Ellerin and Nardelli, JJ.